Fill in this information to identify your case:

United States Bankruptcy Court for the:

WESTERN DISTRICT OF WASHINGTON

Case number (if known)                                                      Chapter      11
                                                                                                                           Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                POP Gourmet, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed          FDBA POP Gourmet Foods
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  14900 Interurban AVE S, STE 257
                                  Seattle, WA 98168
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  King                                                            Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  22430 76th AVE S Kent, WA 98032
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)       www.popgourmet.com


6.   Type of debtor                  Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   Partnership (excluding LLP)
                                   Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                Case 20-11497-TWD                   Doc 1       Filed 05/26/20            Ent. 05/26/20 17:25:16                Pg. 1 of 65
Debtor    POP Gourmet, LLC                                                                         Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                        Tax-exempt entity (as described in 26 U.S.C. §501)
                                        Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                        Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                        Chapter 7
                                        Chapter 9
                                          Chapter 11. Check all that apply:
                                                             Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                 are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                 business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                 statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                 procedure in 11 U.S.C. § 1116(1)(B).
                                                             A plan is being filed with this petition.
                                                             Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                             The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 201A) with this form.
                                                             The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                        Chapter 12


9.   Were prior bankruptcy
     cases filed by or against
                                        No.
     the debtor within the last 8       Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                 When                              Case number
                                                 District                                 When                              Case number


10. Are any bankruptcy cases
    pending or being filed by a
                                        No
    business partner or an              Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor                                                                 Relationship
                                                 District                                 When                          Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                 Case 20-11497-TWD                      Doc 1      Filed 05/26/20             Ent. 05/26/20 17:25:16                 Pg. 2 of 65
Debtor   POP Gourmet, LLC                                                                        Case number (if known)
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or
    have possession of any
                                 No
    real property or personal    Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                            It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                            It needs to be physically secured or protected from the weather.
                                            It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                             livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                            Other
                                           Where is the property?
                                                                            Number, Street, City, State & ZIP Code
                                           Is the property insured?
                                            No
                                            Yes. Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .       Check one:
    available funds
                                         Funds will be available for distribution to unsecured creditors.
                                         After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of          1-49                                           1,000-5,000                               25,001-50,000
    creditors                                                                    5001-10,000                               50,001-100,000
                                 50-99
                                 100-199                                        10,001-25,000                             More than100,000
                                 200-999

15. Estimated Assets             $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion

16. Estimated liabilities        $0 - $50,000                                   $1,000,001 - $10 million                  $500,000,001 - $1 billion
                                 $50,001 - $100,000                             $10,000,001 - $50 million                 $1,000,000,001 - $10 billion
                                 $100,001 - $500,000                            $50,000,001 - $100 million                $10,000,000,001 - $50 billion
                                 $500,001 - $1 million                          $100,000,001 - $500 million               More than $50 billion




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                Case 20-11497-TWD                  Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                  Pg. 3 of 65
Debtor    POP Gourmet, LLC                                                                         Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on       05/26/2020
                                                  MM / DD / YYYY


                             X     /s/ Steve Gallo                                                        Steve Gallo
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   CEO




18. Signature of attorney    X /s/ John R. Rizzardi                                                        Date     05/26/2020
                                 Signature of attorney for debtor                                                 MM / DD / YYYY

                                 John R. Rizzardi
                                 Printed name

                                 Cairncross & Hempelmann, P.S.
                                 Firm name

                                 524 Second Avenue
                                 Suite 500
                                 Seattle, WA 98104
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     206-587-0700                  Email address       jrizzardi@cairncross.com

                                 WSBA No. 9388 WA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
                 Case 20-11497-TWD                  Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                 Pg. 4 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on         05/26/2020                               X     /s/ Steve Gallo
                                                                         Signature of individual signing on behalf of debtor

                                                                         Steve Gallo
                                                                         Printed name

                                                                         CEO
                                                                         Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy




               Case 20-11497-TWD                          Doc 1            Filed 05/26/20             Ent. 05/26/20 17:25:16     Pg. 5 of 65
 Fill in this information to identify the case:
 Debtor name POP Gourmet, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                      Check if this is an
                                                WASHINGTON
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Snyder of Berlin                                               Supplier                                                                                                $168,925.57
 1313 Stadium DR
 Somerset, PA 15501
 A & B Properties                                               Unpaid Rent                                                                                               $50,554.00
 6120 52nd Ave S
 Seattle, WA 98118
 Bank of America                                                Credit cards                                                                                              $43,468.00
 POB 15796
 Wilmington, DE
 19886-5796
 McNaul Ebel Nawrot                                             Legal services                                                                                            $40,338.44
 & Helgren
 One Union Square
 600 University ST,
 STE 2700
 Seattle, WA 98101
 Visionary Private                                              Promissory Note                                                                                           $40,000.00
 Equity Group
 1520 S 5th ST, STE
 308
 Saint Charles, MO
 63303
 Kidder Matthews                                                Services                                                                                                  $37,903.97
 12886 Interurban
 AVE S
 Seattle, WA 98168
 Gai Consulting                                                 Consulting                                                                                                $30,725.00
 Group, LLC
 18109 155th Ave NE
 Woodinville, WA
 98072
 Foster Gravey                                                  Legal services                                                                                            $26,944.12
 1111 Third AVE, STE
 3000
 Seattle, WA 98101




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11497-TWD                          Doc 1       Filed 05/26/20             Ent. 05/26/20 17:25:16                         Pg. 6 of 65
 Debtor    POP Gourmet, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Drinker Biddle &                                               Legal services                                                                                            $23,792.00
 Reath LLP
 1800 Century Park
 E, STE 1500
 Los Angeles, CA
 90067-1517
 FedEx Corporate                                                FedEx Corporate                                                                                           $19,993.67
 Services, Inc.                                                 Services, Inc. v.
 c/o Benjamin E.                                                POP Gourmet
 Kelly                                                          LLC; KCSC No.
 Law Office of                                                  20-2-04520-9
 Benjamin E. Kell                                               (KNT)
 9218 Roosevelt Way
 NE                                                             Active
 Seattle, WA 98115                                              Commercial
                                                                complaint
 Kaiser Permanente                                              Insurance                                                                                                 $19,980.00
 Washington
 POB 34750
 Seattle, WA
 98124-1750
 Decor Chocolates,                                              Supplier                                                                                                  $19,845.71
 Inc.
 107072 Tye ST SE,
 STE 180
 Monroe, WA 98272
 ePerformance                                                   Consulting                                                                                                $19,432.00
 Partners LLC
 1720 W Front Street
 Coronado, CA 92118
 Printpack, Inc.                                                Supplier                                                                                                  $16,800.00
 2800 Overlook
 PKWY
 Atlanta, GA 30339
 Russell Worldwide,                                             Consulting                                                                                                $16,250.00
 LLC
 825 W Front St
 Boise, ID 83702
 Continuum Brands,                                              Consulting                                                                                                $15,000.00
 LLC
 825 W Front Street
 Boise, ID 83702
 RSM US LLP                                                     Accounting                                                                                                $12,285.00
 5155 Paysphere                                                 services
 Circle
 Chicago, IL
 60674-0051
 Worldwide Express                                              Vendor                                                                                                    $12,037.56
 POB 101903
 Pasadena, CA 91189
 Impact Sales                                                   former Broker                                                                                               $8,177.93
 915 W Jefferson ST
 Boise, ID 83702

Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11497-TWD                          Doc 1       Filed 05/26/20             Ent. 05/26/20 17:25:16                         Pg. 7 of 65
 Debtor    POP Gourmet, LLC                                                                                   Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Holman Distrbution                                             Supplier                                                                                                    $7,919.33
 CTR of WA
 22430 76th AVE S
 Kent, WA
 98032-2406




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy




                    Case 20-11497-TWD                          Doc 1       Filed 05/26/20             Ent. 05/26/20 17:25:16                         Pg. 8 of 65
 Fill in this information to identify the case:

 Debtor name            POP Gourmet, LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $          463,637.00

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $          463,637.00


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        4,344,174.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                609.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          689,704.48


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $          5,034,487.48




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy



                Case 20-11497-TWD                                      Doc 1              Filed 05/26/20                         Ent. 05/26/20 17:25:16                             Pg. 9 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                   Homestreet Bank General Account
                   601 Union ST, STE 200
            3.1.   Seattle, WA 98101                                        Checking                         9910                                    $7,564.00


                   Bank of America
                   POB 25118
            3.2.   Tampa, FL 33622-5118                                     Checking                         4823                                    $3,721.00


                   Homestreet Bank Dibursement
                   Account
                   601 Union ST, STE 200
            3.3.   Seattle, WA 98101                                        Checking                         9258                                           $0.00


                   Homestreet Bank Payrll Account
                   601 Union ST, STE 200
            3.4.   Seattle, WA 98101                                        Checking                         1325                                           $0.00


                   Homestreet Bank
                   601 Union ST, STE 200
            3.5.   Seattle, WA 98101                                        Checking                         9158                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                    $11,285.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1       Filed 05/26/20       Ent. 05/26/20 17:25:16                  Pg. 10 of 65
 Debtor            POP Gourmet, LLC                                                                   Case number (If known)
                   Name



 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Executive Support Center (Rent)                                                                                                  $1,421.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


            8.1.     Outlook Group LLC (packaging)                                                                                                    $6,627.00




            8.2.     Commerical Creamery (cheese)                                                                                                     $3,982.00




 9.         Total of Part 2.                                                                                                                    $12,030.00
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                                28,748.00   -                                   0.00 = ....                    $28,748.00
                                              face amount                               doubtful or uncollectible accounts




 12.        Total of Part 3.                                                                                                                    $28,748.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No. Go to Part 6.
       Yes Fill in the information below.
            General description                       Date of the last               Net book value of         Valuation method used      Current value of
                                                      physical inventory             debtor's interest         for current value          debtor's interest
                                                                                     (Where available)


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                             page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1           Filed 05/26/20           Ent. 05/26/20 17:25:16               Pg. 11 of 65
 Debtor         POP Gourmet, LLC                                                                 Case number (If known)
                Name

 19.       Raw materials
           Various perishable
           inventory                                  4/30/20                           $107,006.00     Replacement                         $107,006.00



 20.       Work in progress

 21.       Finished goods, including goods held for resale
           Various popcorn                            4/30/20                           $114,068.00     Replacement                         $114,068.00



 22.       Other inventory or supplies
           Packaging and
           corrugate                                  4/30/20                             Unknown       Replacement                         $180,000.00




 23.       Total of Part 5.                                                                                                             $401,074.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                        Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                   Net book value of      Valuation method used      Current value of
                                                                                 debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 39.       Office furniture
           Office furniture including desk, cubicles,
           tables, chairs and other miscellaneous items                                   Unknown       Replacement                              $500.00



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
          Office equipment inlcuding computers,
          monitors, copiers, servers and other
          miscellanous items                                          $5,327.00   Replacement                                                $10,000.00
Official Form 206A/B                        Schedule A/B Assets - Real and Personal Property                                                        page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1         Filed 05/26/20        Ent. 05/26/20 17:25:16             Pg. 12 of 65
 Debtor         POP Gourmet, LLC                                                              Case number (If known)
                Name




 42.        Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
            books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
            collections; other collections, memorabilia, or collectibles

 43.        Total of Part 7.                                                                                                              $10,500.00
            Add lines 39 through 42. Copy the total to line 86.

 44.        Is a depreciation schedule available for any of the property listed in Part 7?
             No
             Yes
 45.        Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No.    Go to Part 9.
     Yes Fill in the information below.

 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No.    Go to Part 10.
     Yes Fill in the information below.

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No. Go to Part 11.
     Yes Fill in the information below.
            General description                                               Net book value of       Valuation method used      Current value of
                                                                              debtor's interest       for current value          debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademarks                                                               $100,737.00                                                   $0.00



 61.        Internet domain names and websites
            Website                                                                         $0.00                                                  $0.00



 62.        Licenses, franchises, and royalties
            Royalties - UHA Japan use of POP name and
            logo                                                                      $33,600.00      Revenue based                                $0.00



 63.        Customer lists, mailing lists, or other compilations

 64.        Other intangibles, or intellectual property

 65.        Goodwill


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                    page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1       Filed 05/26/20       Ent. 05/26/20 17:25:16              Pg. 13 of 65
 Debtor         POP Gourmet, LLC                                                             Case number (If known)
                Name


 66.        Total of Part 10.                                                                                                              $0.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
             No
             Yes
 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
             No
             Yes
 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
             No
             Yes
 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No.    Go to Part 12.
     Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1       Filed 05/26/20       Ent. 05/26/20 17:25:16       Pg. 14 of 65
 Debtor          POP Gourmet, LLC                                                                                    Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                            $11,285.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                 $12,030.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                     $28,748.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                             $401,074.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                          $10,500.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                               $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                            $463,637.00           + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $463,637.00




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                          page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                                 Best Case Bankruptcy



              Case 20-11497-TWD                               Doc 1            Filed 05/26/20                   Ent. 05/26/20 17:25:16                 Pg. 15 of 65
 Fill in this information to identify the case:

 Debtor name          POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    Brett Goldfarb                                Describe debtor's property that is subject to a lien                  $69,889.00                        $0.00
        Creditor's Name                               All Company's right, title, and interest in all
                                                      properties, assets and rights of the Company.
        POB 1380
        Mercer Island, WA 98040
        Creditor's mailing address                    Describe the lien
                                                      7/25/2017
                                                      Is the creditor an insider or related party?
        brett@ejent.com                                No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        UCC-1                                          Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    GMM POP Holdings LLC                          Describe debtor's property that is subject to a lien              $3,994,729.00                         $0.00
        Creditor's Name                               All Company's right, title, and interest in all
                                                      properties, assets and rights of the Company.
        2 Park Ave, 17th Floor
        New York, NY 10022
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
        isaac.dabah@us.deltagalil.                    Is the creditor an insider or related party?
        com                                            No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        various                                        Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1          Filed 05/26/20                Ent. 05/26/20 17:25:16            Pg. 16 of 65
 Debtor       POP Gourmet, LLC                                                                          Case number (if know)
              Name

         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.3    Richard Galanti                               Describe debtor's property that is subject to a lien                      $139,778.00                 $0.00
        Creditor's Name                               All Company's right, title, and interest in all
                                                      properties, assets and rights of the Company.
        7020 N Mercer Way
        Mercer Island, WA 98040
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
        rgalanti@costco.com                            No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/15/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.4    Ron Neubauer                                  Describe debtor's property that is subject to a lien                      $139,778.00                 $0.00
        Creditor's Name                               All Company's right, title, and interest in all
                                                      properties, assets and rights of the Company.
        4227 E Madison St, #D2
        Seattle, WA 98112
        Creditor's mailing address                    Describe the lien
                                                      UCC-1
                                                      Is the creditor an insider or related party?
        rgn@neucap.net                                 No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        7/25/2017                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                                $4,344,174.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                          0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity


Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 2 of 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1          Filed 05/26/20                Ent. 05/26/20 17:25:16              Pg. 17 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                             Check if this is an
                                                                                                                                                  amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                    Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $365.00        $0.00
           WA Dept of Labor & Industries                             Check all that apply.
           PO Box 44171                                               Contingent
           Olympia, WA 98504                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020, 1st Quarter
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $244.00        $0.00
           WA State Dept. of Revenue                                 Check all that apply.
           Bankruptcy/Claims Unit                                     Contingent
           2101 4th Ave #1400                                         Unliquidated
           Seattle, WA 98121                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
           2020, 1st Quarter
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                   46004                                 Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1            Filed 05/26/20                  Ent. 05/26/20 17:25:16             Pg. 18 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $559.14
          360 Merchandising Solutions                                         Contingent
          300 Dave Cowens DR, STE 1005                                        Unliquidated
          Newport, KY 41071                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Broker
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $50,554.00
          A & B Properties                                                    Contingent
          6120 52nd Ave S                                                     Unliquidated
          Seattle, WA 98118                                                   Disputed
          Date(s) debt was incurred      2015                                Basis for the claim:    Unpaid Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                Unknown
          Acme Distribution Centers                                           Contingent
          18101 E Colfax AVE                                                  Unliquidated
          Aurora, CO 80011                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $76.99
          Amerigas                                                            Contingent
          PO Box 17729                                                        Unliquidated
          Pasadena, CA 91109-7155                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $43,468.00
          Bank of America                                                     Contingent
          POB 15796                                                           Unliquidated
          Wilmington, DE 19886-5796                                           Disputed
          Date(s) debt was incurred various
                                                                             Basis for the claim:    Credit cards
          Last 4 digits of account number 8433
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $40.70
          Bianca Rodriguez                                                    Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $157.54
          Chep USA                                                            Contingent
          15226 Collections CTR DR                                            Unliquidated
          Chicago, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 2 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 19 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,096.00
          Comcast                                                             Contingent
          POB 34744                                                           Unliquidated
          Seattle, WA 98124-1744                                              Disputed
          Date(s) debt was incurred April and May 2020
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number 9107
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $15,000.00
          Continuum Brands, LLC                                               Contingent
          825 W Front Street                                                  Unliquidated
          Boise, ID 83702                                                     Disputed
          Date(s) debt was
          incurred 5/31/2019        and 6/30/2019                            Basis for the claim:    Consulting
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,500.00
          David Deatherage                                                    Contingent
          1521 11th Street                                                    Unliquidated
           OR 97608                                                           Disputed
          Date(s) debt was incurred      12/31/2018                          Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,088.52
          De Lage Landen Financial SVCs
          c/o Brian M. Fleischer                                              Contingent
          Equire for Greentree Centre                                         Unliquidated
          601 Route 73N, STE 305                                              Disputed
          Marlton, NJ 08053
                                                                             Basis for the claim:    Settlement for leased equipment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,845.71
          Decor Chocolates, Inc.                                              Contingent
          107072 Tye ST SE, STE 180                                           Unliquidated
          Monroe, WA 98272                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $6,973.03
          Deline Box Co                                                       Contingent
          3700 Lima ST                                                        Unliquidated
          Denver, CO 80239-2209                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,800.00
          DirectApps, Inc.                                                    Contingent
          3909 Douglas BLVD, STE 300                                          Unliquidated
          95661                                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    IT Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 3 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 20 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $23,792.00
          Drinker Biddle & Reath LLP                                          Contingent
          1800 Century Park E, STE 1500                                       Unliquidated
          Los Angeles, CA 90067-1517                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,432.00
          ePerformance Partners LLC                                           Contingent
          1720 W Front Street                                                 Unliquidated
          Coronado, CA 92118                                                  Disputed
          Date(s) debt was incurred Jan and Feb 2020
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,421.00
          Executive Support Center                                            Contingent
          14900 Interurban AVE S                                              Unliquidated
          STE 271                                                             Disputed
          Seattle, WA 98168
                                                                             Basis for the claim:    Landlord
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,993.67
          FedEx Corporate Services, Inc.                                      Contingent
          c/o Benjamin E. Kelly                                               Unliquidated
          Law Office of Benjamin E. Kell                                      Disputed
          9218 Roosevelt Way NE
          Seattle, WA 98115                                                                 FedEx Corporate Services, Inc. v. POP Gourmet LLC;
                                                                             Basis for the claim:
                                                                             KCSC No. 20-2-04520-9 (KNT)
          Date(s) debt was incurred 2/20/2020
          Last 4 digits of account number                                    Active Commercial complaint
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,110.00
          Former Fab, Inc.                                                    Contingent
          2101 Former Fab DR                                                  Unliquidated
          Pearland, TX 77581                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $26,944.12
          Foster Gravey                                                       Contingent
          1111 Third AVE, STE 3000                                            Unliquidated
          Seattle, WA 98101                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,700.00
          FSE, Inc.                                                           Contingent
          77 Rumford AVE, STE #3                                              Unliquidated
          Woods Hole, MA 02543                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes



Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 4 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 21 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $30,725.00
          Gai Consulting Group, LLC                                           Contingent
          18109 155th Ave NE                                                  Unliquidated
          Woodinville, WA 98072                                               Disputed
          Date(s) debt was incurred 2/28/2019 to 8/31/2019
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $555.00
          GI Wallker Trucking LLC                                             Contingent
          894 Plank RD                                                        Unliquidated
          Berlin, PA 15530                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,789.47
          GloryBee, Inc.                                                      Contingent
          POB 2744                                                            Unliquidated
          Roseburg, OR 97470-2000                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,500.00
          Gluten Intlerance Group                                             Contingent
          31214 124th AVE SE                                                  Unliquidated
          Auburn, WA 98092                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $7,919.33
          Holman Distrbution CTR of WA                                        Contingent
          22430 76th AVE S                                                    Unliquidated
          Kent, WA 98032-2406                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,112.00
          Holman Transportation LLC                                           Contingent
          22430 76th AVE S                                                    Unliquidated
          Kent, WA 98032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $8,177.93
          Impact Sales                                                        Contingent
          915 W Jefferson ST                                                  Unliquidated
          Boise, ID 83702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    former Broker
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 5 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 22 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $220.00
          Infinisource Benefit SVCs                                           Contingent
          POB 737                                                             Unliquidated
          Coldwater, MI 49036-0889                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $623.31
          Iron Mountain                                                       Contingent
          POB 27128                                                           Unliquidated
          New York, NY 10087-7128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Service
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $19,980.00
          Kaiser Permanente Washington                                        Contingent
          POB 34750                                                           Unliquidated
          Seattle, WA 98124-1750                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Insurance
          Last 4 digits of account number       2100
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $37,903.97
          Kidder Matthews                                                     Contingent
          12886 Interurban AVE S                                              Unliquidated
          Seattle, WA 98168                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $50.00
          Lesley Gaiither                                                     Contingent
          7540 Trey Riata DRT, STE 511                                        Unliquidated
          Fort Worth, TX 76123                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $170.00
          Lexus Moor                                                          Contingent
          30103 53rd AVE S                                                    Unliquidated
          Auburn, WA 98001                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation days earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $40,338.44
          McNaul Ebel Nawrot & Helgren                                        Contingent
          One Union Square                                                    Unliquidated
          600 University ST, STE 2700                                         Disputed
          Seattle, WA 98101
                                                                             Basis for the claim:    Legal services
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 6 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 23 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,656.73
          Medosweet Farms                                                     Contingent
          POB 749                                                             Unliquidated
          Kent, WA 98035-0749                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $227.00
          Mia Vasquez                                                         Contingent
          26613 112th AVE SE, APT J205                                        Unliquidated
          Kent, WA 98031                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vacation days earned
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,000.00
          Polynova Industries                                                 Contingent
          101-11480 Blacsmith PL                                              Unliquidated
          RIchmond, BC Canada V74 4X1                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,275.00
          Preferred Popcorn                                                   Contingent
          1132 9th RD                                                         Unliquidated
          Chapman, NE 68827                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,800.00
          Printpack, Inc.                                                     Contingent
          2800 Overlook PKWY                                                  Unliquidated
          Atlanta, GA 30339                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $675.45
          Puget Sound Energy                                                  Contingent
          POB 91269                                                           Unliquidated
          Bellevue, WA 98009-9269                                             Disputed
          Date(s) debt was incurred March & April 2020
                                                                             Basis for the claim:    Utilities
          Last 4 digits of account number 4380
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $375.65
          Reddaway                                                            Contingent
          26401 Network Place                                                 Unliquidated
          Chicago, IL 60673-1264                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 7 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 24 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $12,285.00
          RSM US LLP                                                          Contingent
          5155 Paysphere Circle                                               Unliquidated
          Chicago, IL 60674-0051                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Accounting services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $16,250.00
          Russell Worldwide, LLC                                              Contingent
          825 W Front St                                                      Unliquidated
          Boise, ID 83702                                                     Disputed
          Date(s) debt was incurred 1/31/2019 to 5/31/2019
                                                                             Basis for the claim:    Consulting
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $57.64
          SaltWorks                                                           Contingent
          16240 Wood0Red RD NE                                                Unliquidated
          Woodinville, WA 98072                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $168,925.57
          Snyder of Berlin                                                    Contingent
          1313 Stadium DR                                                     Unliquidated
          Somerset, PA 15501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,220.87
          Sunshine FPC, Inc.                                                  Contingent
          1600 Gager RD                                                       Unliquidated
          Montebello, CA 90640                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,840.00
          Syndigo LLC                                                         Contingent
          POB 74861                                                           Unliquidated
          Chicago, IL 60694-4861                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $62.50
          Tukwila Self Storage                                                Contingent
          5950 South Center BLVD                                              Unliquidated
          Redmond, WA 98052                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Rental
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 8 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 25 of 65
 Debtor       POP Gourmet, LLC                                                                        Case number (if known)
              Name

 3.50      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,816.18
           ULINE                                                              Contingent
           POB 88741                                                          Unliquidated
           Chicago, IL 60680                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Supplier
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $40,000.00
           Visionary Private Equity Group                                     Contingent
           1520 S 5th ST, STE 308                                             Unliquidated
           Saint Charles, MO 63303                                            Disputed
           Date(s) debt was incurred 4/9/20
                                                                             Basis for the claim:    Promissory Note
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,571.80
           Waste Management                                                   Contingent
           PO Box 541065                                                      Unliquidated
           Los Angeles, CA 90054-1065                                         Disputed
           Date(s) debt was incurred March and April 2020
                                                                             Basis for the claim:    Utilities
           Last 4 digits of account number 3007
                                                                             Is the claim subject to offset?    No  Yes
 3.53      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,010.66
           Wetern Exterminator                                                Contingent
           POB 872830                                                         Unliquidated
           Vancouver, WA 98687                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.               $12,037.56
           Worldwide Express                                                  Contingent
           POB 101903                                                         Unliquidated
           Pasadena, CA 91189                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the          Last 4 digits of
                                                                                                      related creditor (if any) listed?                account number, if
                                                                                                                                                       any
 4.1       WA Attorney General's Office
           Bankruptcy & Collection Unit                                                               Line     2.1
           800 Fifth AVE, STE 200
           Seattle, WA 98104                                                                                Not listed. Explain


 4.2       WA Attorney General's Office
           Bankruptcy & Collection Unit                                                               Line     2.2
           800 Fifth AVE, STE 200
           Seattle, WA 98104                                                                                Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.

Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 9 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                          Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20               Ent. 05/26/20 17:25:16                          Pg. 26 of 65
 Debtor       POP Gourmet, LLC                                                                   Case number (if known)
              Name

                                                                                                                  Total of claim amounts
 5a. Total claims from Part 1                                                                       5a.       $                        609.00
 5b. Total claims from Part 2                                                                       5b.   +   $                    689,704.48

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.       $                      690,313.48




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                        Page 10 of 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20           Ent. 05/26/20 17:25:16                  Pg. 27 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal               Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Brokerage Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                open
                                                                                     360 Merchandising Solutions
              List the contract number of any                                        300 Dave Cowens DR, STE 1005
                    government contract                                              Newport, KY 41071


 2.2.         State what the contract or                  Lease: Commercial
              lease is for and the nature of              lease
              the debtor's interest

                  State the term remaining                expires 2/31/2025
                                                                                     A & B Properties
              List the contract number of any                                        6120 52nd Ave S
                    government contract                                              Seattle, WA 98118


 2.3.         State what the contract or                  Warehouse: 3PL
              lease is for and the nature of              services
              the debtor's interest

                  State the term remaining                open
                                                                                     Acme Distribution Centers
              List the contract number of any                                        18101 E Colfax Ave
                    government contract                                              Aurora, CO 80011


 2.4.         State what the contract or                  Brokerage Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                open
                                                                                     ADW Acosta, LLC
              List the contract number of any                                        POB 749486
                    government contract                                              Los Angeles, CA 90074-9486




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1       Filed 05/26/20      Ent. 05/26/20 17:25:16                    Pg. 28 of 65
 Debtor 1 POP Gourmet, LLC                                                                      Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Lease: Sublease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                expires 5/31/2025
                                                                                        Alabaster, Staging & Design
             List the contract number of any                                            3007 40th ST E
                   government contract                                                  Tacoma, WA 98404


 2.6.        State what the contract or                   Insurance: Property
             lease is for and the nature of               insurance
             the debtor's interest

                  State the term remaining                expires 5/31/2020             Berkley North Pacific
                                                                                        Continental Western Insurance
             List the contract number of any                                            660 E Watertower ST
                   government contract                                                  Meridian, ID 83642


 2.7.        State what the contract or                   Licensing
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                expires 12/31/2020
                                                                                        Brown & Haley
             List the contract number of any                                            POB 1596
                   government contract                                                  Tacoma, WA 98401


 2.8.        State what the contract or                   Internet/phone
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                expires in 1+ year
                                                                                        Comcast
             List the contract number of any                                            POB 34744
                   government contract                                                  Seattle, WA 98124-1744


 2.9.        State what the contract or                   Consultant: Information
             lease is for and the nature of               technology consulting
             the debtor's interest

                  State the term remaining                open
                                                                                        Direct Technology
             List the contract number of any                                            3009 Douglas Blvd, Ste 300
                   government contract                                                  Roseville, CA 95661


 2.10.       State what the contract or                   Insurance: D&O
             lease is for and the nature of               insurance
             the debtor's interest                                                      E-risk Services, LLC
                                                                                        Scottsdale Indemnity Company
                  State the term remaining                expires 5/31/2020             NW Professional Center
                                                                                        227 US HWY 206, STE 302
             List the contract number of any                                            Flanders, NJ 07836
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1            Filed 05/26/20   Ent. 05/26/20 17:25:16          Pg. 29 of 65
 Debtor 1 POP Gourmet, LLC                                                                      Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                open
                                                                                        Elite Concept Sales, LLC
             List the contract number of any                                            578 W Chirstopher St
                   government contract                                                  Meridian, ID 83642


 2.12.       State what the contract or                   Lease: Commerical
             lease is for and the nature of               lease
             the debtor's interest

                  State the term remaining                month-to-month
                                                                                        Executive Support Center Inc
             List the contract number of any                                            14900 Interurban Ave S, Ste 27
                   government contract                                                  Seattle, WA 98168


 2.13.       State what the contract or                   Licensing Fee: Fire
             lease is for and the nature of               Corn brand license
             the debtor's interest

                  State the term remaining                month-to-month                Fire Corn
                                                                                        ATTN: Greg Anders
             List the contract number of any                                            2950 Newmarket PL, 3101 203
                   government contract                                                  Seattle, WA 98101


 2.14.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                open
                                                                                        Focus Sales & Marketing
             List the contract number of any                                            620 Enterprise Dr
                   government contract                                                  Oak Brook, IL 60523


 2.15.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                open
                                                                                        Godwin Associates, LLC
             List the contract number of any                                            5963 Bryn Brooke Dr
                   government contract                                                  Raleigh, NC 27614


 2.16.       State what the contract or                   Warehouse: 3PL
             lease is for and the nature of               services                      Holman Distribution CTR of WA
             the debtor's interest                                                      22430 76th AVE S
                                                                                        Kent, WA 98032
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1            Filed 05/26/20   Ent. 05/26/20 17:25:16          Pg. 30 of 65
 Debtor 1 POP Gourmet, LLC                                                                      Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining                open

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Lease: Sublease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                terminates 5/31/2025          KDT International Corp.
                                                                                        ATTN: Dongmez Xhang
             List the contract number of any                                            14500 Interurban AVE S
                   government contract                                                  Seattle, WA 98168


 2.18.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                open
                                                                                        Kreative Sales & Marketing
             List the contract number of any                                            210 SE 34th ST, STE 2
                   government contract                                                  Bentonville, AR 72712


 2.19.       State what the contract or                   Royalties: Royalty for
             lease is for and the nature of               use of POP brand
             the debtor's interest

                  State the term remaining                expires 3/31/2024             MD Holdings
                                                                                        ATTN: Mr. Shigenori Uemural
             List the contract number of any                                            11-20 Shinjo Higashiosaka
                   government contract                                                  Osaka, Japan 578-0963


 2.20.       State what the contract or                   Brokerage Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                open
                                                                                        Now At Retail
             List the contract number of any                                            8300 Jantzen RD
                   government contract                                                  Modesto, CA 95357


 2.21.       State what the contract or                   Service Agreement:
             lease is for and the nature of               Manufacturing
             the debtor's interest


                  State the term remaining                month-to-month
                                                                                        Snyder of Berlin
             List the contract number of any                                            1313 Stadium ST
                   government contract                                                  Berlin, PA 15530


Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1            Filed 05/26/20   Ent. 05/26/20 17:25:16          Pg. 31 of 65
 Debtor 1 POP Gourmet, LLC                                                                      Case number (if known)
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.22.       State what the contract or                   Consultant:
             lease is for and the nature of               Management of POP
             the debtor's interest                        Gourmet

                  State the term remaining                expires 12/212022
                                                                                        Steve Gallo
             List the contract number of any                                            1720 Avenida Del Mundo #1508
                   government contract                                                  Coronado, CA 92118


 2.23.       State what the contract or                   Licensing Fee: Hidden
             lease is for and the nature of               Valley Ranch &
             the debtor's interest                        Kingsford Brand
                                                          license
                  State the term remaining                expires 5/2021                The Clorox Company
                                                                                        ATTN: Ronda Ramio
             List the contract number of any                                            1221 Broadway
                   government contract                                                  Oakland, CA 94612


 2.24.       State what the contract or                   Licensing Fee: Tree
             lease is for and the nature of               Top Brand license
             the debtor's interest

                  State the term remaining                expires 12/31/2024            The Valen Group, LLC
                                                                                        ATTN: Eric Hill
             List the contract number of any                                            10250 Alliance Hill, STE 226
                   government contract                                                  Cincinnati, OH 45242


 2.25.       State what the contract or                   Manufacturing
             lease is for and the nature of               Contract:
             the debtor's interest                        Manufacturing of
                                                          popcorn and potato
                                                          chips for sale
                  State the term remaining                open
                                                                                        Utz Quality Foods, LLC
             List the contract number of any                                            1313 Stadium ST
                   government contract                                                  Berlin, PA 15530




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1            Filed 05/26/20   Ent. 05/26/20 17:25:16          Pg. 32 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      David Israel                      13858 SE 62nd ST                                 Bank of America                 D
                                               Bellevue, WA 98006                                                                E/F        3.5
                                                                                                                                G




Official Form 206H                                                          Schedule H: Your Codebtors                                       Page 1 of 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1       Filed 05/26/20    Ent. 05/26/20 17:25:16              Pg. 33 of 65
 Fill in this information to identify the case:

 Debtor name         POP Gourmet, LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                    Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                   04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                      Gross revenue
       which may be a calendar year                                                            Check all that apply                    (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                            $188,130.00
       From 1/01/2020 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                          $1,785,708.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other


       For year before that:                                                                    Operating a business                          $3,088,589.00
       From 1/01/2018 to 12/31/2018
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue       Gross revenue from
                                                                                                                                       each source
                                                                                                                                       (before deductions and
                                                                                                                                       exclusions)

       From the beginning of the fiscal year to filing date:
       From 1/01/2020 to Filing Date                                                           Royalties                                          $14,055.00


       For prior year:
       From 1/01/2019 to 12/31/2019                                                            Royalties                                         $102,305.00


       For year before that:
       From 1/01/2018 to 12/31/2018                                                            Royalties                                          $89,114.00


 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                               page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                             Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16            Pg. 34 of 65
 Debtor       POP Gourmet, LLC                                                                          Case number (if known)




3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply
       3.1.
               Acme Distribution Centers                                   2/20/2020                        $29,003.39          Secured debt
               18101 E Colfax AVE                                                                                               Unsecured loan repayments
               Aurora, CO 80011                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.2.
               The Clorox Company                                          4/9/2020                         $25,000.00          Secured debt
               ATTN: Ronda Ramio                                                                                                Unsecured loan repayments
               1221 Broadway                                                                                                    Suppliers or vendors
               Oakland, CA 94612                                                                                                Services
                                                                                                                                Other   License fee

       3.3.
               Indel Food Products                                         2/24/2020                        $14,076.00          Secured debt
               9515 Plaza Circle DR                                                                                             Unsecured loan repayments
               El Paso, TX 79927                                                                                                Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.4.
               Brown & Haley                                               4/13/2020                        $10,000.00          Secured debt
               POB 1596                                                                                                         Unsecured loan repayments
               Tacoma, WA 98401                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other   License fee

       3.5.
               Decor Chocolates, Inc.                                      2/21/2020                        $10,000.00          Secured debt
               17072 Tye ST SE, STE 180                                                                                         Unsecured loan repayments
               Monroe, WA 98272                                                                                                 Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.6.
               Worldwide Express                                           2/14/2020                          $9,750.00         Secured debt
               POB 10903                                                                                                        Unsecured loan repayments
               Pasadena, CA 91189                                                                                               Suppliers or vendors
                                                                                                                                Services
                                                                                                                                Other

       3.7.
               J Jang Essential Consulting LLC                             2/7/2020 and                     $18,000.00          Secured debt
               14505 Nw Oak Shawdow CT                                     2/28/2020                                            Unsecured loan repayments
               Portland, OR 97229                                          (payments of                                         Suppliers or vendors
                                                                           $9,000)
                                                                                                                                Services
                                                                                                                                Other



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                  Pg. 35 of 65
 Debtor       POP Gourmet, LLC                                                                          Case number (if known)



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.8.
               Outlook Group LLC                                           4/20/2020                          $6,627.20           Secured debt
               1180 American DR                                                                                                   Unsecured loan repayments
               Neenah, WI 54956                                                                                                   Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor
       4.1.    Daniel Phillips                                             2/28/20                          $20,000.00           Partial repayment of bridge loan
               200 S Brentwood BLVD, Apt. 21A
               Saint Louis, MO 63105
               Investor

       4.2.    Eperformance Partners, LLC                                  3/2/2020,                        $29,148.00           CEO consulting fees
               1720 Avenida Del Mundo, #1508                               5/1/2020 AND
               Coronado, CA 92118                                          4/9/2020
               CEO Consulting                                              (payments of
                                                                           $9,716)

       4.3.    Michael Ellis                                               2/28/2020                        $40,000.00           Parial repayment of bridge loan
               214 Q Street
               Vancouver, WA 98663
               Investor/Board member

       4.4.    Mitchell Rotman                                             2/28/2020                        $20,000.00           Repayment of bridge loan
               90 Aberdeen Place
               Saint Louis, MO 63105
               Instor

       4.5.    Steve Gallo                                                 11/6/2019                          $6,663.54          Expense reimbursement
               1720 Avenida Del Mundo #1508
               Coronado, CA 92118
               CEO

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                   Pg. 36 of 65
 Debtor       POP Gourmet, LLC                                                                             Case number (if known)



       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case               Court or agency's name and              Status of case
               Case number                                                                   address
       7.1.    FedEx Corporate Services,                        Breach of                    King County Superior Court                 Pending
               Inc. v. POP Gourmet LLC                          commercial                   401 Fourth AVE N, Room                   On appeal
               20-2-04520-9 (KNT)                               contract - a                 2C
                                                                                                                                      Concluded
                                                                default judgment             Kent, WA 98032
                                                                was entered on or
                                                                about 2/25/20


8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                  Dates given                           Value

       9.1.    Local Food Banks & Food                          Donations to local food banks and Food
               Lifeline                                         Lifeline on various dates 2018 - 2019
               please see attached for
               details                                                                                                                                 $203,013.23

               Recipients relationship to debtor




 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                   Dates of loss           Value of property
       how the loss occurred                                                                                                                                    lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1         Filed 05/26/20              Ent. 05/26/20 17:25:16                  Pg. 37 of 65
 Debtor        POP Gourmet, LLC                                                                          Case number (if known)



    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

       None.
                Who was paid or who received                         If not money, describe any property transferred           Dates              Total amount or
                the transfer?                                                                                                                              value
                Address
       11.1.    Cairncross & Hempelmann,
                P.S.
                524 Second Avenue
                Suite 500
                Seattle, WA 98104                                    Retainer                                                  5/20/2020              $25,000.00

                Email or website address


                Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers             Total amount or
                                                                                                                      were made                            value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer            Total amount or
               Address                                          payments received or debts paid in exchange              was made                          value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                Address                                                                                                    Dates of occupancy
                                                                                                                           From-To
       14.1.    14520 Interurban AVE S, D100                                                                               8/1/2017 - 4/15/2020
                Seattle, WA 98168

       14.2.    13400 Interurban AVE S                                                                                     9/1/2014 - 7/31/2017
                Seattle, WA 98168

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



               Case 20-11497-TWD                         Doc 1          Filed 05/26/20           Ent. 05/26/20 17:25:16                    Pg. 38 of 65
 Debtor      POP Gourmet, LLC                                                                           Case number (if known)



           No. Go to Part 9.
       Yes. Fill in the information below.

                Facility name and address                       Nature of the business operation, including type of services            If debtor provides meals
                                                                the debtor provides                                                     and housing, number of
                                                                                                                                        patients in debtor’s care

 Part 9:      Personally Identifiable Information

16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was              Last balance
                Address                                         account number            instrument                  closed, sold,             before closing or
                                                                                                                      moved, or                          transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?
                                                                     Address
       Tukwila Self Storage                                          Sara Shield and Blanca               Tradeshow banners and                   No
       5950 South Center BLVD                                        Rodriguez                            equipment, copiers,                     Yes
       Redmond, WA 98052                                             14900 Interurban AVE S,              computers, servers,
                                                                     STE 357                              telephone system
                                                                     Tukwila, WA 98168


20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents            Do you still
                                                                     access to it                                                                have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                 Pg. 39 of 65
 Debtor      POP Gourmet, LLC                                                                           Case number (if known)




21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.

Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 7
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                    Pg. 40 of 65
 Debtor      POP Gourmet, LLC                                                                           Case number (if known)



       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26a.1.       RSM US LLP                                                                                                           various
                    1145 Broadway Plaza, STE 900


    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.

           None

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       Sara Shields
                    14900 Interurban AVE S, STE 257
                    Seattle, WA 98168

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address
       26d.1.  E-Risk Services, LLC
                    NW Professional Center
                    227 US HWY 206, STE 302
                    Flanders, NJ 07836
       26d.2.       Berkley North Pacific
                    660 East Watertower ST
                    Meridian, ID 83642

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

       No
           Yes. Give the details about the two most recent inventories.

                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory
       27.1 Will supplement as soon as possible                                             monthly at
       .                                                                                    manufacturing
                                                                                            plant ONLY

                Name and address of the person who has possession of
                inventory records
                will supplement



28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Leonard Green                                  4810 Point Fosdick R NW                             Board member                          0.46
                                                      PMB 41
                                                      Gig Harbor, WA 98335

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 8
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                Pg. 41 of 65
 Debtor      POP Gourmet, LLC                                                                           Case number (if known)



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Michael Ellis                                  2614 Q Street                                       Board member                          0.60
                                                      WA 98630

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Lindsey Schwartz                               5607 104th AVE NE                                   Board member                          0.83
                                                      Kirkland, WA 98033

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Fleischmann                              4026 E live LN                                      Board member                          0.75
                                                      Seattle, WA 98122

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Steve Gallo                                    1720 Avenida Del Mundo #1508                        CEO                                   0
                                                      Coronado, CA 92118



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

       No
           Yes. Identify below.

               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value
       30.1 Please see Section 4.
       .

               Relationship to debtor




31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

           No
       Yes. Identify below.
    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation

 Part 14:     Signature and Declaration

      WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    page 9
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                  Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16                Pg. 42 of 65
 Debtor      POP Gourmet, LLC                                                                           Case number (if known)



      connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
      18 U.S.C. §§ 152, 1341, 1519, and 3571.

      I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
      and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

 Executed on         May 26, 2020

 /s/ Steve Gallo                                                        Steve Gallo
 Signature of individual signing on behalf of the debtor                Printed name

 Position or relationship to debtor         CEO

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
 No
X Yes





Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         page 10
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1        Filed 05/26/20             Ent. 05/26/20 17:25:16          Pg. 43 of 65
4:45 PM                                                  POP Gourmet, LLC
05/14/20
Accrual Basis                                Transaction Detail By Account
                                                   May 1, 2018 through May 1, 2020
     Type                Date                            Item                               Memo          Amount
9050-00 ꞏ Charitable Contributions
Invoice               08/14/2018       Popcorn/Potato Chips              Local Food Banks                   270.00
General Journal       10/31/2018       Popcorn/Potato Chips              Local Food Banks                  7,292.45
General Journal       11/30/2018       Popcorn/Potato Chips              Local Food Banks                  1,065.46
General Journal       12/31/2018       Popcorn/Potato Chips              Food Lifeline                    57,674.91
General Journal       01/31/2019       Popcorn/Potato Chips              Food Lifeline                     9,275.99
General Journal       02/28/2019       Popcorn/Potato Chips              Local Food Banks                   916.44
General Journal       02/28/2019       Popcorn/Potato Chips              Local Food Banks                     97.38
General Journal       03/31/2019       Popcorn/Potato Chips              Food Lifeline                     7,867.50
General Journal       03/31/2019       Popcorn/Potato Chips              Food Lifeline                    16,979.71
General Journal       05/31/2019       Popcorn/Potato Chips              Food Lifeline                     7,829.43
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  5,082.64
General Journal       07/31/2019       Popcorn/Potato Chips              Food Lifeline                    37,351.39
General Journal       07/31/2019       Popcorn/Potato Chips              Food Lifeline                     9,185.88
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  7,176.47
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  4,921.00
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  5,218.28
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  1,705.94
General Journal       07/31/2019       Popcorn/Potato Chips              Local Food Banks                  6,403.63
Payment               11/01/2019       Popcorn/Potato Chips              Local Food Banks                  1,482.40
Payment               11/01/2019       Popcorn/Potato Chips              Local Food Banks                  1,184.92
Payment               11/01/2019       Popcorn/Potato Chips              Local Food Banks                   882.55
Payment               11/01/2019       Popcorn/Potato Chips              Local Food Banks                   544.54
Inventory Adjust      11/30/2019       Popcorn/Potato Chips              Food Lifeline                    12,604.32
Total 9050-00 ꞏ Charitable Contributions                                                                 203,013.23




                                                                                                             Page 1 of 1
       Case 20-11497-TWD                   Doc 1       Filed 05/26/20   Ent. 05/26/20 17:25:16     Pg. 44 of 65
8:02 PM                                     POP Gourmet, LLC
05/21/20
Accrual Basis                                    Balance Sheet
                                           As of December 31, 2019
                                                                                  Dec 31, 19

                  ASSETS
                     Current Assets
                           Checking/Savings                                         72,980.11
                           Accounts Receivable                                      73,302.70
                           Other Current Assets
                               1210-00 · Accounts Receivable - Other                  9,847.33
                               1240-00 · Royalty Receivables                        17,287.97
                               1300-00 · Inventory Asset                           588,025.40
                               1500-00 · Prepaid Expenses                          197,376.35
                           Total Other Current Assets                              812,537.05
                     Total Current Assets                                          958,819.86
                     Fixed Assets                                                  120,737.81
                     Other Assets
                           1900-00 · Intangible Assets                             100,737.46
                           1950-00 · License Fee Min. Guarantee                    550,000.00
                     Total Other Assets                                            650,737.46

                  TOTAL ASSETS                                                   1,730,295.13

                  LIABILITIES & EQUITY
                     Liabilities
                           Current Liabilities
                               Accounts Payable                                    693,085.01
                               Other Current Liabilities
                                    2500-00 · Accrued Payroll & Payroll Taxes       10,861.78
                                    2600-00 · Insurance Payable                     16,018.85
                                    2650-00 · Interest Payable                     941,518.52
                                    2660-00 · Demo Accrual Payable                     950.19
                                    2665-00 · Scan/Discounts Accruals                 8,617.89
                                    2680-00 · Licensing Fee Payable                 40,025.47
                                    2690-00 · Other Accrued Liabilities               4,383.62
                                    2799-00 · Current Portion - Notes/Equip           4,849.24
                               Total Other Current Liabilities                   1,027,225.56
                           Total Current Liabilities                             1,720,310.57
                           Long Term Liabilities
                               2900-00 · Equipment Loans Payable                      4,849.24
                               2950-00 · LT Notes Payable                        3,512,579.08
                               2999-00 · Current Portion - LT Notes Pay              (4,849.24)
                           Total Long Term Liabilities                           3,512,579.08
                     Total Liabilities                                           5,232,889.65
                     Equity
                           3100-00 · Capital Contributions                      21,044,344.11
                           3200-00 · Retained Earnings                          (22,400,754.05)
                           Net Income                                            (2,146,184.58)
                     Total Equity                                                (3,502,594.52)

                  TOTAL LIABILITIES & EQUITY                                     1,730,295.13




                                                                                                        Page 1 of 3
        Case 20-11497-TWD          Doc 1         Filed 05/26/20       Ent. 05/26/20 17:25:16      Pg. 45 of 65
8:03 PM                                   POP Gourmet, LLC
05/21/20
Accrual Basis                               Profit & Loss
                                  January through December 2019
                                                                             Jan - Dec 19

                    Ordinary Income/Expense
                            Income
                                4000-00 · Gross Revenues
                                       4300-00 · Royalty Revenue              102,304.72
                                       4000-00 · Gross Revenues - Other      1,783,924.12
                                Total 4000-00 · Gross Revenues               1,886,228.84
                                4905-01 · Discounts & Product Allowances      (157,186.75)
                                4915-00 · Slotting Fees                         (5,950.00)
                            Total Income                                     1,723,092.09
                            Cost of Goods Sold                               1,260,324.08

                        Gross Profit                                          462,768.01

                            Expense
                                6000-00 · Cost of Sales
                                       6050-00 · Freight Out                  158,306.37
                                       6100-00 · Commissions/Broker Fees       19,731.59
                                       6140-00 · Demo Expenses                 10,018.69
                                       6150-00 · Marketing Expense               9,907.42
                                       6160-00 · Samples Expense               14,463.56
                                       6200-00 · Trade Show Expense            17,680.89
                                       6250-00 · Product Storage               45,719.75
                                       6300-00 · Sorting & Handling            18,157.14
                                       6400-00 · Claims Expense                63,986.69
                                       6500-00 · Licensing Fee Expense        113,519.65
                                       6800-00 · B&O Taxes                       1,840.25
                                       6900-00 · Other Selling Expense         45,256.01
                                Total 6000-00 · Cost of Sales                 518,588.01
                                8000-00 · Payroll Expense                     743,396.08
                                8100-00 · Employee Benefits                      9,241.18
                                8200-00 · Insurance Expense                    44,810.50
                                8300-00 · Travel Expense                       33,934.80
                                8400-00 · Meals & Entertainment Expense          2,267.60
                                8650-00 · R&D Expense                          20,833.16
                                8760-00 · Professional Svc - Consulting       228,000.00
                                8800-00 · Rent & Utilities Expense             91,726.48
                                8900-00 · Office Expenses                        3,286.81
                                8910-00 · Dues & Subscriptions                 15,432.56
                                8915-00 · Licenses & Permits                     4,569.13
                                8925-00 · Property Tax Expense                 10,696.20
                                8990-00 · Other General Expenses                 4,491.64

                            Total Expense                                    1,731,274.15

                    Net Ordinary Income                                     (1,268,506.14)




                                                                                                   Page 2 of 3
        Case 20-11497-TWD     Doc 1        Filed 05/26/20          Ent. 05/26/20 17:25:16    Pg. 46 of 65
8:03 PM                                   POP Gourmet, LLC
05/21/20
Accrual Basis                                Profit & Loss
                                    January through December 2019
                                                                              Jan - Dec 19

                     Other Income/Expense
                         Other Income                                           20,654.20
                         Other Expense
                               8700-00 · Professional Services                  47,417.35
                               8980-00 · Bad Debt Expense                         2,592.60
                               9050-00 · Charitable Contributions              136,710.41
                               9075-00 · Bank Charges                             5,701.44
                               9100-00 · Interest Expense                      567,872.74
                               9600-00 · Depreciation Expense                   76,873.23
                               9700-00 · Other Expense                          61,164.87

                         Total Other Expense                                   898,332.64

                     Net Other Income                                          (877,678.44)

                  Net Income                                                 (2,146,184.58)




                                                                                                    Page 3 of 3
        Case 20-11497-TWD       Doc 1       Filed 05/26/20          Ent. 05/26/20 17:25:16    Pg. 47 of 65
                            Federal Tax Return



      Most Recent Federal 2018 Tax Return is available upon request.




Case 20-11497-TWD   Doc 1    Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 48 of 65
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re       POP Gourmet, LLC                                                                                 Case No.
                                                                                  Debtor(s)                   Chapter       11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
              For legal services, I have agreed to accept                                                 $                 25,000.00
              Prior to the filing of this statement I have received                                       $                 25,000.00
              Balance Due                                                                                 $                           0

2.     The source of the compensation paid to me was:

                 Debtor            Other (specify):

3.     The source of compensation to be paid to me is:

                 Debtor            Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

          I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
             copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.    Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.    Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.    Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.    [Other provisions as needed]
                  Negotiations with secured creditors to reduce to market value; exemption planning; preparation and filing of
                  reaffirmation agreements and applications as needed; preparation and filing of motions pursuant to 11 USC
                  522(f)(2)(A) for avoidance of liens on household goods.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Representation of the debtors in any dischargeability actions, judicial lien avoidances, relief from stay actions or
               any other adversary proceeding.
                                                                            CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.
     May 26, 2020                                                                 /s/ John R. Rizzardi
     Date                                                                         John R. Rizzardi
                                                                                  Signature of Attorney
                                                                                  Cairncross & Hempelmann, P.S.
                                                                                  524 Second Avenue
                                                                                  Suite 500
                                                                                  Seattle, WA 98104
                                                                                  206-587-0700 Fax: 206-587-2308
                                                                                  Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy



              Case 20-11497-TWD                          Doc 1         Filed 05/26/20         Ent. 05/26/20 17:25:16             Pg. 49 of 65
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      POP Gourmet, LLC                                                                                          Case No.
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 Please see attached.



DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief.



 Date        May 26, 2020                                                     Signature /s/ Steve Gallo
                                                                                            Steve Gallo

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




             Case 20-11497-TWD                           Doc 1         Filed 05/26/20           Ent. 05/26/20 17:25:16                    Pg. 50 of 65
                                           POP Gourmet, LLC.
                                      Rights Round Allocations/Participation
                                                 October 2016




     *Debtor will supplement as soon as possible.


     Investor Name
     GMM POP Holdings, LLC
     Crescent Capital
     Dan Phillips
     Richard Galanti
     Copper Leaf
     Ron Neubauer
     Gina Rotman
     Mitch Rotman
     Barjo Gardens Inc.
     Jane C. Warriner 1971 Trust
     James Hartz
     Oliver & Company
     Other Employee Units Vested
     Julie Israel
     Lindsey Schwartz
     Brett Goldfarb
     Steve Fleischmann
     Michael Ellis
     Leonard Green
     Nancy Powell
     Paul Kirschner
     John Meisenbach
     Doron Dunie
     AJCO, LLC.
     Joseph O Cunningham Jr.
     Sachin Ajith / Enigma Holdings
     John Hartz
     Greg Anders
     Dan Sherman
     Moshe Dunie
     SDKB1, LLC.
     David Israel
     VPEG
     Karen Mannering
     Ron Gai / Gai Consulting
     Herbert Pruzan
     Lee Sherman
     Woodworth Capital, LLC
     Eric Bensussen
     Antibac International Co, Ltd
     Bear Foods International, LLC
     John O Teem
     Defiance LLC.
     Glenn Michael
     Michael/Susan Delmanowski
     Dan Indra
     Rachelle Indra
     Barbara Indra
     5th Avenue West, LLC.
     Green Investments


                      CONFIDENTIAL - for INTERNAL MANAGEMENT USE ONLY - CONFIDENTIAL
                                                    Page 1 of 4
Case 20-11497-TWD           Doc 1        Filed 05/26/20           Ent. 05/26/20 17:25:16   Pg. 51 of 65
                                       POP Gourmet, LLC.
                                 Rights Round Allocations/Participation
                                            October 2016




     Investor Name
     Ike Diogu
     Jason Braxton
     Wendell B Jones
     Ronald C. and Deena R. Mulberg, Community Property
     Harley & Lela Franco
     Don Bacic
     David Follette
     KAIverson LLC
     Harry Heller
     Thomas Hanly
     Mark Stabb
     Tesoro Ventures, LLC
     Bharath Chinamanthur
     Paul Goldberg
     Steve Oaks
     Cliff Cohen
     John Gibson
     Keith Adwar
     Charles D. and Susanna Botos, Trustees, Botos Family Trust 8-9-06
     Fred Crosetto
     Somasegar
     Madan Nagaldinne & Sripriya Vadasseri
     WGAS, LLC
     Allen Ali
     Jamie Goldberg
     Shane Smith
     DDCT, LLC
     Jayaram R Valliyur
     Fred Goldberg
     Charles Keeter
     TA Group Holdings, LLC.
     Israel Family 2014 Family Trust (Kim & Larry Israel)
     Andrew Tedesco
     Cheney Capital Investments, LLC
     Court Lorenzini
     John Zeman
     Rodney Blumenstein
     Patricia A. Baker (Pensco Trust)
     Arthur Rubinfeld
     Valencia Wolf
     Tilley Investments LLC c/o James Sawdon
     John Cassens
     Jeff & Beth Cassens
     Kevin Berg
     Blake Goldberg
     Eric Sherman
     Bradley Varela
     Amandeep Kapoor
     Real Trust IRA Alternatives, LLC FBO Marshal McReal IRA # 21771-TR05
     Eugene Ho
     Ilona Rossman Ho
     Nicole Goldberg


                     CONFIDENTIAL - for INTERNAL MANAGEMENT USE ONLY - CONFIDENTIAL
                                              Page 2 of 4
Case 20-11497-TWD         Doc 1      Filed 05/26/20         Ent. 05/26/20 17:25:16    Pg. 52 of 65
                                      POP Gourmet, LLC.
                                Rights Round Allocations/Participation
                                           October 2016




     Investor Name
     Arozo Trust (Jeff Greenstein)
     Arozo Trust (Jeff Greenstein)
     Arozo Trust (Jeff Greenstein)
     Arozo Trust (Jeff Greenstein)
     Bryce Hunter Living Trust, Scott Ferris Trustee
     Eddie Sherman
     Anne Marie Flaherty
     Michael & Shanna Garbooshian
     Donald Riggs
     Chanbir Mann
     Marc and Cheri Bloom
     Daver Tiryakioglu
     Michael Donlan ROTH IRA
     Tim Anderson
     Etzion Genauer
     Instasol, LLC
     Malathi & Mohan Tummalapalli
     Frey Family Trust
     Joe Victor
     Scott Gilkey
     Rick Len
     Mary Len
     Bradaigh Wagner
     Clive Cook
     Don & Carol Salisbury
     Gordon/Nancy Kritzer
     Hart Hodges
     John Lamb
     PENSCO Trust Company FBO Elliot Lurie Account # 031038015732
     Robert & Deborah Billow
     Stanley & Pamela Au
     Aaron Cardwell
     Sandy Piha
     Bob Conlin
     Bruce & Amy Snell
     Bruce Blakey
     Jack DeLeon
     Mike Booth
     Wendy O'Brien
     Haresh Ved
     Debbie Centioli
     Tricia Robinson
     Ameet Suri
     Brad Smith
     Riley Smith
     Akash Kapoor
     Benjamin J. Israel and Anne M. Israel Revocable Trust
     Jairam Krishnamurthy
     Jami Blumenstein
     Rena Rickles
     Rosanne Lapan
     Sandra Gai Divelbiss


                    CONFIDENTIAL - for INTERNAL MANAGEMENT USE ONLY - CONFIDENTIAL
                                             Page 3 of 4
Case 20-11497-TWD        Doc 1      Filed 05/26/20         Ent. 05/26/20 17:25:16    Pg. 53 of 65
                                       POP Gourmet, LLC.
                                 Rights Round Allocations/Participation
                                            October 2016




     Investor Name
     Scott & Tami Donaldson
     Alexis Neubauer
     Noah Neubauer
     Nathan Neubauer
     Olivia Neubauer
     David Reed
     Brian & JoAnne Cardwell
     Joshua Ghanoni
     Victor & Shelley Bensussen
     Daniel J. Israel
     Ken Allwein
     Dorthy Gai
     Lora Nika Dahlbacka
     Biogenesis Group, LLC
     Kevin Donlan ROTH IRA
     Kevin Hansen
     Hugo Hernandez Meza
     John H. Cravener
     Paul Pennington
     Yash Kshirsagar
     Jeff Aldridge
     Michael Gai
     Purvi Kapoor
     Emily M. Czachowski
     Donald Joseph Riggs
     Larisa Golovkova
     Sean Black
     Don Gai
     Elaine Golando
     Jacob Gai
     Nathan Gai
     Randy Lowell
     Stephanie Gai
     Melissa Marie Gai
     Heather Lee Miller
     Robert Orsucci & Joy Nakashima




                     CONFIDENTIAL - for INTERNAL MANAGEMENT USE ONLY - CONFIDENTIAL
                                              Page 4 of 4
Case 20-11497-TWD         Doc 1       Filed 05/26/20        Ent. 05/26/20 17:25:16    Pg. 54 of 65
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      POP Gourmet, LLC                                                                               Case No.
                                                                                  Debtor(s)                Chapter     11




                                               VERIFICATION OF CREDITOR MATRIX


I, the CEO of the corporation named as the debtor in this case, hereby verify that the attached list of creditors is true and correct to the

best of my knowledge.




              05/26/2020                                                 /s/ Steve Gallo
 Date:
                                                                         Steve Gallo/CEO
                                                                         Signer/Title




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1         Filed 05/26/20         Ent. 05/26/20 17:25:16        Pg. 55 of 65
x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        360 MERCHANDISING SOLUTIONS
                        300 DAVE COWENS DR, STE 1005
                        NEWPORT, KY 41071


                        360 MERCHANDISING SOLUTIONS
                        300 DAVE COWENS DR, STE 1005
                        NEWPORT, KY 41071


                        A & B PROPERTIES
                        6120 52ND AVE S
                        SEATTLE, WA 98118


                        A & B PROPERTIES
                        6120 52ND AVE S
                        SEATTLE, WA 98118


                        ACME DISTRIBUTION CENTERS
                        18101 E COLFAX AVE
                        AURORA, CO 80011


                        ACME DISTRIBUTION CENTERS
                        18101 E COLFAX AVE
                        AURORA, CO 80011


                        ADW ACOSTA, LLC
                        POB 749486
                        LOS ANGELES, CA 90074-9486


                        ALABASTER, STAGING & DESIGN
                        3007 40TH ST E
                        TACOMA, WA 98404


                        AMERIGAS
                        PO BOX 17729
                        PASADENA, CA 91109-7155


                        BANK OF AMERICA
                        POB 15796
                        WILMINGTON, DE 19886-5796


                        BERKLEY NORTH PACIFIC
                        CONTINENTAL WESTERN INSURANCE
                        660 E WATERTOWER ST
                        MERIDIAN, ID 83642



    Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 56 of 65
                    BIANCA RODRIGUEZ



                    BRETT GOLDFARB
                    POB 1380
                    MERCER ISLAND, WA 98040


                    BROWN & HALEY
                    POB 1596
                    TACOMA, WA 98401


                    CHEP USA
                    15226 COLLECTIONS CTR DR
                    CHICAGO, IL 60693


                    COMCAST
                    POB 34744
                    SEATTLE, WA 98124-1744


                    COMCAST
                    POB 34744
                    SEATTLE, WA 98124-1744


                    CONTINUUM BRANDS, LLC
                    825 W FRONT STREET
                    BOISE, ID 83702


                    DAVID DEATHERAGE
                    1521 11TH STREET
                    OR 97608


                    DAVID ISRAEL
                    13858 SE 62ND ST
                    BELLEVUE, WA 98006


                    DE LAGE LANDEN FINANCIAL SVCS
                    C/O BRIAN M. FLEISCHER
                    EQUIRE FOR GREENTREE CENTRE
                    601 ROUTE 73N, STE 305
                    MARLTON, NJ 08053


                    DECOR CHOCOLATES, INC.
                    107072 TYE ST SE, STE 180
                    MONROE, WA 98272



Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 57 of 65
                    DELINE BOX CO
                    3700 LIMA ST
                    DENVER, CO 80239-2209


                    DIRECT TECHNOLOGY
                    3009 DOUGLAS BLVD, STE 300
                    ROSEVILLE, CA 95661


                    DIRECTAPPS, INC.
                    3909 DOUGLAS BLVD, STE 300
                    95661


                    DRINKER BIDDLE & REATH LLP
                    1800 CENTURY PARK E, STE 1500
                    LOS ANGELES, CA 90067-1517


                    E-RISK SERVICES, LLC
                    SCOTTSDALE INDEMNITY COMPANY
                    NW PROFESSIONAL CENTER
                    227 US HWY 206, STE 302
                    FLANDERS, NJ 07836


                    ELITE CONCEPT SALES, LLC
                    578 W CHIRSTOPHER ST
                    MERIDIAN, ID 83642


                    EPERFORMANCE PARTNERS LLC
                    1720 W FRONT STREET
                    CORONADO, CA 92118


                    EXECUTIVE SUPPORT CENTER
                    14900 INTERURBAN AVE S
                    STE 271
                    SEATTLE, WA 98168


                    EXECUTIVE SUPPORT CENTER INC
                    14900 INTERURBAN AVE S, STE 27
                    SEATTLE, WA 98168


                    FEDEX CORPORATE SERVICES, INC.
                    C/O BENJAMIN E. KELLY
                    LAW OFFICE OF BENJAMIN E. KELL
                    9218 ROOSEVELT WAY NE
                    SEATTLE, WA 98115




Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 58 of 65
                    FIRE CORN
                    ATTN: GREG ANDERS
                    2950 NEWMARKET PL, 3101 203
                    SEATTLE, WA 98101


                    FOCUS SALES & MARKETING
                    620 ENTERPRISE DR
                    OAK BROOK, IL 60523


                    FORMER FAB, INC.
                    2101 FORMER FAB DR
                    PEARLAND, TX 77581


                    FOSTER GRAVEY
                    1111 THIRD AVE, STE 3000
                    SEATTLE, WA 98101


                    FSE, INC.
                    77 RUMFORD AVE, STE #3
                    WOODS HOLE, MA 02543


                    GAI CONSULTING GROUP, LLC
                    18109 155TH AVE NE
                    WOODINVILLE, WA 98072


                    GI WALLKER TRUCKING LLC
                    894 PLANK RD
                    BERLIN, PA 15530


                    GLORYBEE, INC.
                    POB 2744
                    ROSEBURG, OR 97470-2000


                    GLUTEN INTLERANCE GROUP
                    31214 124TH AVE SE
                    AUBURN, WA 98092


                    GMM POP HOLDINGS LLC
                    2 PARK AVE, 17TH FLOOR
                    NEW YORK, NY 10022


                    GODWIN ASSOCIATES, LLC
                    5963 BRYN BROOKE DR
                    RALEIGH, NC 27614



Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 59 of 65
                    HOLMAN DISTRBUTION CTR OF WA
                    22430 76TH AVE S
                    KENT, WA 98032-2406


                    HOLMAN DISTRIBUTION CTR OF WA
                    22430 76TH AVE S
                    KENT, WA 98032


                    HOLMAN TRANSPORTATION LLC
                    22430 76TH AVE S
                    KENT, WA 98032


                    IMPACT SALES
                    915 W JEFFERSON ST
                    BOISE, ID 83702


                    INFINISOURCE BENEFIT SVCS
                    POB 737
                    COLDWATER, MI 49036-0889


                    IRON MOUNTAIN
                    POB 27128
                    NEW YORK, NY 10087-7128


                    KAISER PERMANENTE WASHINGTON
                    POB 34750
                    SEATTLE, WA 98124-1750


                    KDT INTERNATIONAL CORP.
                    ATTN: DONGMEZ XHANG
                    14500 INTERURBAN AVE S
                    SEATTLE, WA 98168


                    KIDDER MATTHEWS
                    12886 INTERURBAN AVE S
                    SEATTLE, WA 98168


                    KREATIVE SALES & MARKETING
                    210 SE 34TH ST, STE 2
                    BENTONVILLE, AR 72712


                    LESLEY GAIITHER
                    7540 TREY RIATA DRT, STE 511
                    FORT WORTH, TX 76123



Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 60 of 65
                    LEXUS MOOR
                    30103 53RD AVE S
                    AUBURN, WA 98001


                    MCNAUL EBEL NAWROT & HELGREN
                    ONE UNION SQUARE
                    600 UNIVERSITY ST, STE 2700
                    SEATTLE, WA 98101


                    MD HOLDINGS
                    ATTN: MR. SHIGENORI UEMURAL
                    11-20 SHINJO HIGASHIOSAKA
                    OSAKA, JAPAN 578-0963


                    MEDOSWEET FARMS
                    POB 749
                    KENT, WA 98035-0749


                    MIA VASQUEZ
                    26613 112TH AVE SE, APT J205
                    KENT, WA 98031


                    NOW AT RETAIL
                    8300 JANTZEN RD
                    MODESTO, CA 95357


                    POLYNOVA INDUSTRIES
                    101-11480 BLACSMITH PL
                    RICHMOND, BC CANADA V74 4X1


                    PREFERRED POPCORN
                    1132 9TH RD
                    CHAPMAN, NE 68827


                    PRINTPACK, INC.
                    2800 OVERLOOK PKWY
                    ATLANTA, GA 30339


                    PUGET SOUND ENERGY
                    POB 91269
                    BELLEVUE, WA 98009-9269


                    REDDAWAY
                    26401 NETWORK PLACE
                    CHICAGO, IL 60673-1264


Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 61 of 65
                    RICHARD GALANTI
                    7020 N MERCER WAY
                    MERCER ISLAND, WA 98040


                    RON NEUBAUER
                    4227 E MADISON ST, #D2
                    SEATTLE, WA 98112


                    RSM US LLP
                    5155 PAYSPHERE CIRCLE
                    CHICAGO, IL 60674-0051


                    RUSSELL WORLDWIDE, LLC
                    825 W FRONT ST
                    BOISE, ID 83702


                    SALTWORKS
                    16240 WOOD0RED RD NE
                    WOODINVILLE, WA 98072


                    SNYDER OF BERLIN
                    1313 STADIUM DR
                    SOMERSET, PA 15501


                    SNYDER OF BERLIN
                    1313 STADIUM ST
                    BERLIN, PA 15530


                    STEVE GALLO
                    1720 AVENIDA DEL MUNDO #1508
                    CORONADO, CA 92118


                    SUNSHINE FPC, INC.
                    1600 GAGER RD
                    MONTEBELLO, CA 90640


                    SYNDIGO LLC
                    POB 74861
                    CHICAGO, IL 60694-4861


                    THE CLOROX COMPANY
                    ATTN: RONDA RAMIO
                    1221 BROADWAY
                    OAKLAND, CA 94612



Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 62 of 65
                    THE VALEN GROUP, LLC
                    ATTN: ERIC HILL
                    10250 ALLIANCE HILL, STE 226
                    CINCINNATI, OH 45242


                    TUKWILA SELF STORAGE
                    5950 SOUTH CENTER BLVD
                    REDMOND, WA 98052


                    ULINE
                    POB 88741
                    CHICAGO, IL 60680


                    UTZ QUALITY FOODS, LLC
                    1313 STADIUM ST
                    BERLIN, PA 15530


                    VISIONARY PRIVATE EQUITY GROUP
                    1520 S 5TH ST, STE 308
                    SAINT CHARLES, MO 63303


                    WA ATTORNEY GENERAL'S OFFICE
                    BANKRUPTCY & COLLECTION UNIT
                    800 FIFTH AVE, STE 200
                    SEATTLE, WA 98104


                    WA ATTORNEY GENERAL'S OFFICE
                    BANKRUPTCY & COLLECTION UNIT
                    800 FIFTH AVE, STE 200
                    SEATTLE, WA 98104


                    WA DEPT OF LABOR & INDUSTRIES
                    PO BOX 44171
                    OLYMPIA, WA 98504


                    WA STATE DEPT. OF REVENUE
                    BANKRUPTCY/CLAIMS UNIT
                    2101 4TH AVE #1400
                    SEATTLE, WA 98121


                    WASTE MANAGEMENT
                    PO BOX 541065
                    LOS ANGELES, CA 90054-1065




Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 63 of 65
                    WETERN EXTERMINATOR
                    POB 872830
                    VANCOUVER, WA 98687


                    WORLDWIDE EXPRESS
                    POB 101903
                    PASADENA, CA 91189




Case 20-11497-TWD   Doc 1   Filed 05/26/20   Ent. 05/26/20 17:25:16   Pg. 64 of 65
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      POP Gourmet, LLC                                                                                Case No.
                                                                                   Debtor(s)                Chapter     11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for POP Gourmet, LLC in the above captioned action, certifies that the following is a
(are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or more of any
class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



 None [Check if applicable]




 May 26, 2020                                                          /s/ John R. Rizzardi
 Date                                                                  John R. Rizzardi
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for POP Gourmet, LLC
                                                                       Cairncross & Hempelmann, P.S.
                                                                       524 Second Avenue
                                                                       Suite 500
                                                                       Seattle, WA 98104
                                                                       206-587-0700 Fax:206-587-2308




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy



             Case 20-11497-TWD                           Doc 1         Filed 05/26/20          Ent. 05/26/20 17:25:16        Pg. 65 of 65
